                                                                      1-l i-s ! .lC ', u·,i Y ---- --
                                                                                               -· -~
                                                                                                             -------!
                                                                                                       ---~-------·-·- ·-


                                                                                                                            I

                                                                                                                            I
                                                                                                                            !

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
SPRINKLE OF JESUS, CORP.,
                      Plaintiff,
           -against-                                                      19 CIVIL 5183 (GBD)

                                                                             JUDGMENT
KIEARA SIMMONS,
                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 18, 2019, and for the reasons stated on the record

during oral argument on Defendant's motion to dismiss on October 9, 2019, this action is

DISMISSED without prejudice.

Dated: New York, New York
       November 18, 2019



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Cle'
